Citation Nr: 1747047	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  08-33 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a right forearm disability.

3.  Entitlement to a rating in excess of 10 percent for right knee strain (right knee disability).

4.  Entitlement to a rating in excess of 20 percent for left patella chondromalacia, limitation of extension.

5.  Entitlement to a rating in excess of 10 percent for left patella chondromalacia, limitation of flexion.






REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2012 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran had a hearing before a decision review officer (DRO) in May 2010.  He also testified before the undersigned Veteran Law Judge (VLJ) in July 2015.  Both transcripts are of record. 

In October 2015, the Board remanded the claims on appeal for additional development.  The Board also remanded, in a separate decision, an issue of entitlement to medical reimbursement for issuance of a Statement of the Case (SOC).  The Veteran subsequently was issued this SOC and perfected the appeal by submission of a VA Form 9.  This issue, however, will not be currently addressed as the Veteran has requested a hearing on this issue.

Unfortunately, further development is necessary before the Board can adjudicate these claims. Therefore, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to adjudicate the remaining issues.  

A. COPD

The Board previously remanded this claim in October 2015 for the Veteran to be afforded a VA examination.  The Board asked the examiner to comment on the Veteran's lay statement that his condition was related to mold exposure in service.   Pursuant to the remand directive, the Veteran was given an examination in May 2016.  The examiner's opinion found that the Veteran's OCPD was less likely than not incurred in or caused by the military.  The examiner's rational, however, did not address the Veteran's contention that his condition is related to exposure to mold in service.  Because the Board's prior remand directives have not been complained with a remand is necessary before the Board can adjudicate this claim. See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  

B. Right Forearm Disability

With respect to the right forearm disability, the Board previously remanded this claim to obtain a medical opinion as to whether the Veteran's service-connected knee disabilities aggravated this condition.  Accordingly, a supplemental opinion of was obtain in May 2016.  In that opinion, the examiner found that the Veteran's knee disabilities did not aggravate the right forearm disability.  The rational offered focused on the anatomical relationship between the Veteran's knees and right forearm.  But, the Veteran is contending that instability in his knees caused him to fall, causing aggravation of his right forearm disability.  To that end, the Board finds the May 2016 inadequate to adjudicate the claim. 
 
Furthermore, during the July 2015 hearing, the Veteran testified that he had an injury on the right arm during the military and it was aggravated when he fell because of his knee disability.  See hearing transcript at 6.  However, the April 2011, December 2011, and May 2016 medical opinions all address whether the Veteran's service-connected bilateral knee disabilities either caused or aggravated his right forearm disability, but did not address whether the current condition is etiologically related to his injury in service.  Notably, the Veteran's service treatment records show that he injured his right hand in April 1985.  For this reason, a medical opinion regarding nexus between his current condition and his in service injury is necessary before the Board can adjudicate the claim. 

C.  Knee disabilities

With respect to the claims for increased ratings for bilateral knee disabilities, the Veteran was afforded VA examinations to assess the severity his impairment in April 2011, April 2014, and May 2016.  However, these examinations are inadequate to adjudicate the claims in light of the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  That is, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations includes joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint). 

As the type of joint testing addressed in section 3.159 and Correa was not accomplished during the Veteran's examinations of record, a remand to afford the Veteran additional VA examinations is necessary before adjudicating the claim. 



Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records.

2. Thereafter, the claims file should be returned to the examiner that conducted the May 2016 VA examination, or if that examiner is not available, to a similarly qualified examiner for supplemental opinion regarding the Veteran's COPD. The examiner should review the claims file in its entirety and answer the following question:

Is the Veteran's COPD at least as likely as not (50 percent or greater probability) related to service?

The examiner is asked to consider and comment on the Veteran's reported exposure to mold in service.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3. After completing directive #1,  the claims file should be returned to the examiner that conducted the May 2016 VA examination, or if that examiner is not available, to a similarly qualified examiner for supplemental opinion regarding the Veteran's right forearm disability. The examiner should review the claims file in its entirety and answer the following question:

Is the Veteran's right forearm disability at least as likely as not (50 percent or greater probability) related to service?

The examiner should comment and consider the treatment for right hand injury in April 1985 in his service treatment records. 

In the alternative, is Veteran's right forearm disability at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected bilateral knee disabilities; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right forearm disability is aggravated by his service-connected bilateral knee disability. 

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

The examiner is asked to consider and comment on the Veteran's lay statement that his bilateral knee disabilities caused his fall, which aggravated his forearm disability.  

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

4. After completion of #1, schedule the Veteran for a VA examination to determine the current severity his bilateral knee disabilities. 

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing. Range of motion testing of the right knee should also be accomplished (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee. If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

The examiner the examiner should indicate whether there is any lateral instability and/or recurrent subluxation. If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016). 


